DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment with both a protection element connected between a collector and a gate and a protection element connected between an emitter and the gate (of claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al (U.S. Pre-Grant Publication 2008/0006256) in view of Yuya (JP2016089674A).
Regarding claims 1 and 9, Oono teaches a switch control circuit (Figure 2) that controls a switch element connected to a primary coil (14a) of an ignition coil (14) in accordance with an ignition signal, wherein the switch element includes a transistor (40), the switch control circuit comprising: a status detection circuit (circuit including comparators 38 and 39, which is enclosed in dashed lines in Figure 2) that uses a voltage at a gate terminal controlling the transistor or a voltage corresponding to a collector current of the transistor as a detection voltage (to input to comparators) and generates a status detection signal (to ECU 10) corresponding to a change in the detection voltage (Figures 2-3; Paragraphs 0018-0032).
Oono does not teach a protection element connected between a collector and gate of the transistor.
Yuya teaches a switch control circuit of an ignition system, wherein a switch element includes a transistor (204) and a protection element (206 and 208) connected between a collector and gate of the transistor, and also between the emitter and gate of the transistor, in order to protect the circuit (Figure 4; Paragraphs 0039-0040).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Oono, such that the switch element includes a protection element connected between a collector and gate of the transistor, and also between the emitter and gate of the transistor, as suggested and taught by Yuya, in order to protect the circuit.
Regarding claim 2, the modified system of Oono discloses the invention of claim 1 as discussed above, and Oono teaches that the status detection circuit includes a first comparator that compares the detection voltage and a first reference voltage and a second comparator that compares the detection voltage and a second reference voltage (comparators 38 and 39), and the status detection circuit generates the status detection signal based on output signals of the first comparator and the second comparator (Figures 2-3; Paragraphs 0018-0032).
Regarding claim 3, the modified system of Oono discloses the invention of claim 1 as discussed above, and Oono teaches that the detection voltage corresponding to the collector current is a voltage at a terminal connected between an emitter of the transistor and a resistor (31) connected to the emitter (Figure 2; Paragraphs 0020, 0025, 0030).
Regarding claim 5, the modified system of Oono discloses the invention of claim 1 as discussed above, and Oono teaches a signal output circuit that outputs the status detection signal to a terminal (Paragraph 0022).
Regarding claim 6, the modified system of Oono discloses the invention of claim 1 as discussed above, and Oono teaches a signal output circuit that outputs an ignition confirmation signal based on the status detection signal (Paragraphs 0022, 0030, 0031 [the status detection signal indicates change in primary coil current and thus is indicative of ignition confirmation]).
Regarding claim 8, the modified system of Oono discloses the invention of claim 5 as discussed above, and Oono teaches that the signal output circuit outputs the status detection signal at a time corresponding to the ignition signal (Paragraphs 0022, 0030, 0031).
Regarding claim 27, the modified system of Oono discloses the invention of claim 6 as discussed above, and Oono teaches that the signal output circuit outputs the status detection signal at a time corresponding to the ignition signal (Paragraphs 0022, 0030, 0031).
Regarding claim 10, Oono teaches an ignitor circuit (Figure 2) comprising: a switch element connected to a primary coil (14a) of an ignition coil (14); and a switch control circuit that controls the switch element in accordance with an ignition signal, wherein the switch element includes a transistor (40), and the switch control circuit includes a status detection circuit (circuit including comparators 38 and 39, which is enclosed in dashed lines in Figure 2) that uses a voltage at a gate terminal controlling the transistor or a voltage corresponding to a collector current of the transistor (voltage measured by comparators "corresponds" to collector current) as a detection voltage (to input to comparators) and generates a status detection signal (to controller 10) corresponding to a change in the detection voltage (Figures 2-3; Paragraphs 0018-0032).
Oono does not teach a protection element connected between a collector and gate of the transistor.
Yuya teaches a switch control circuit of an ignition system, wherein a switch element includes a transistor (204) and a protection element (206 and 208) connected between a collector and gate of the transistor, in order to protect the circuit (Figure 4; Paragraphs 0039-0040).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Oono, such that the switch element also includes a protection element connected between a collector and gate of the transistor, as suggested and taught by Yuya, in order to protect the circuit.

Claims 1-2, 4-6, 8-9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (U.S. Pre-Grant Publication 2016/0084214) in view of Yuya (JP2016089674A).
Regarding claims 1, 9, 10, and 11, Okuda teaches a switch control circuit of an ignitor (Figure 1 or 7) that controls a switch element connected to a primary coil (30a) of an ignition coil (30) in accordance with an ignition signal, wherein the switch element includes a transistor (20), the switch control circuit comprising: a status detection circuit (50) that uses a collector voltage of the transistor (which is a voltage corresponding to a collector current of the transistor) as a detection voltage (to input to comparator 51 [or multiple comparators in Figure 7]) and generates a status detection signal corresponding to a change in the detection voltage (Figures 1-5; Paragraphs 0021-0038).
Okuda does not teach a protection element connected between a collector and gate of the transistor.
Yuya teaches a switch control circuit of an ignition system, wherein a switch element includes a transistor (204) and a protection element (206 and 208) connected between a collector and gate of the transistor, and also between the emitter and gate of the transistor, in order to protect the circuit (Figure 4; Paragraphs 0039-0040).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Okuda, such that the switch element includes a protection element connected between a collector and gate of the transistor, and also between the emitter and gate of the transistor, as suggested and taught by Yuya, in order to protect the circuit.
Regarding claims 2 and 4, the modified system of Okuda discloses the invention of claim 1 as discussed above, and Okuda teaches that the status detection circuit (Figure 7) includes a first comparator (51) that compares the detection voltage and a first reference voltage and a second comparator (61) that compares the detection voltage and a second reference voltage, the status detection circuit generates the status detection signal based on output signals of the first comparator and the second comparator, and the status detection circuit includes a capacitor (58), charges and discharges the capacitor with the output signals of the first comparator and the second comparator, and generates the status detection signal based on a charge voltage of the capacitor (Paragraphs 0023-0028, 0032-0034, and 0060-0063).
Regarding claims 5 and 15, the modified system of Okuda discloses the invention of claims 1 and 11 as discussed above, and Okuda teaches a signal output circuit that outputs the status detection signal to a terminal (See output of comparator 51 in Figure 1 or 7).
Regarding claims 6 and 16, the modified system of Okuda discloses the invention of claims 1 and 11 as discussed above, and Okuda teaches a signal output circuit that outputs an ignition confirmation signal based on the status detection signal (See output of comparator 51 in Figure 1 or 7 [charging voltage of the capacitor is proportional to the time interval during which the voltage of the primary coil exceeds the reference, as noted in paragraph 0026, so the state detection signal is also an ignition confirmation]).
Regarding claim 8, the modified system of Okuda discloses the invention of claim 5 as discussed above, and Okuda teaches that the signal output circuit outputs the status detection signal at a time corresponding to the ignition signal (charging voltage of the capacitor is proportional to the time interval during which the voltage of the primary coil exceeds the reference, as noted in paragraph 0026, so the state detection signal is also an ignition confirmation at a time corresponding to the ignition signal).
Regarding claim 12, the modified system of Okuda discloses the invention of claim 11 as discussed above, and Okuda teaches that the status detection circuit includes a second resistor that generates the detection voltage by voltage-dividing the collector voltage of the transistor with a first resistor (See voltage dividing resistors 54 and 55 and Figure 1 or 7) connected to a collector terminal of the switch element (Figure 1 or 7; Paragraphs 0023-0024 and 0032-0034).
Regarding claim 13, the modified system of Okuda discloses the invention of claim 11 as discussed above, and Okuda teaches that the status detection circuit includes a first comparator (51), which compares the detection voltage and a first reference voltage, and generates the status detection signal based on output signals of the first comparator (Figure 1 or 7; Paragraphs 0023-0024 and 0032-0034).
Regarding claim 14, the modified system of Okuda discloses the invention of claim 13 as discussed above, and Okuda teaches that the status detection circuit includes a capacitor (58), a first current source that charges the capacitor (via resistor 56) based on the output signal of the first comparator (51)(Paragraph 0025), a second current source (59 controlled via 10) that discharges the capacitor (Paragraph 0026), and a second comparator (62 in Figure 7) that compares a charge voltage of the capacitor and a second reference voltage to output the status detection signal (Paragraphs 0060-0063).


Allowable Subject Matter
Claims 7, 17, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747